Title: John Adams to Abigail Adams, 9 January 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia Jan. 9. 1794
          
          The Anxiety you express (in your kind Letter of Decr 31 which I received this morning) for your Country and the Happiness of your Children is very amiable. The Prospects of this Country are gloomy, but the Situation of all Europe is calamitous beyond all former Examples. At what time and in what manner and by what means, the Disasters which are come and Seem to be coming on Mankind may be averted I know not. Our own People have been imprudent, as I think and are now Smarting under the Effects of their Indiscretion. But this instead of a Consolation is an aggravation of our Misfortune. Mr Genet has been abusive on the President and all his Ministers beyond all measures of decency, or Obligations of Truth, and in other respects not yet publickly investigated, his Conduct has been Such as to make it difficult to know what to do with him. But I cannot explain myself fully: you must wait for time to bring forth Events and Ecclaircissments
          I have read all the Numbers of Columbus, and although I am pleased with the style and Arrangement, the extent of Learning and force of Reason, I thought in some Places a little less Indignation, might have been more becoming. Whether the President has read them I know not. I have been afraid to ask questions or make Observations to any body lest I should be thought to be too much interested. There are Quantum Meruits in a Lawyers Office, but none in a printing office for an honest Man, any more than in a senate.
          Thomas inclosed to his Brother at Boston a Check on the Bank for 400 Dollars to pay Gen. L.— but has received no Acknowledgment of it.— I must send you Some Money— You must have Hay, and all other Necessaries.— No News of Cheesman.
          Mrs Washington always enquires affectionately after your health, and I never forget to present your Respects.
          The News of this Evening is, that the Queen of France is no more— When will Savages be Satiated with Blood.? No Prospect of Peace, in Europe, and therefore none of internal Harmony in

America. We cannot well be in a more disagreable Situation than We are with all Europe, with all Indians and all Barbary Rovers.
          Nearly one half the Continent is in constant opposition to the other, and the Presidents situation which is highly responsible is very distressing. He made me a very friendly Visit Yesterday which I returned to day and had two Hours Conversation with him alone in his Cabinet. The Conversation which was Extreamly interesting and equally affectionate, I cannot explain even by a hint. But his earnest desire to do, right, and his close Application to discover it, his deliberate and comprehensive View of our affairs with all the World, appeared in a very amiable and respectable Light. The Antifoederalists and the frenchified Zealots have nothing now to do, that I can conceive of but to ruin his Character destroy his Peace, and injure his health. He Supports all their Attacks with great firmness and his health appears to be very good. The Jacobins would make a Sortee upon him in all the force they could muster, if they dared. I run on and say nothing so I will conclude your ever affectionate
          
            J.A
          
        